For the record, the applicant’s remark, “all pending claims are believed to now recite allowable subject [matter] as defined by the Examiner,” is incorrect as to amended independent claim 39.  The applicant’s remark, “claim 39 has been amended to recite what is believed to be allowable subject [matter] of allowable claim [36],” is unclear because a claim is taken as a whole.   

Claims 36, 39-45 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Dang (United States Patent Application Publication 2016/0049584, cited in the Information Disclosure Statement filed on February 24, 2020) together with newly cited Ho (United States Patent 8,067,762).
As to independent claim 36, Dang discloses a memory device (see the entire reference, including the Fig. 2 disclosure), comprising:  a substrate (page 2, paragraph [0018]); a bottom electrode 208 above the substrate; a first switchable layer 210A on the bottom electrode; a second switchable layer 210B comprising aluminum on the first switchable layer (page 2, paragraph [0020]); an oxygen exchange layer 212 on the second switchable layer; and a top electrode 214 on the oxygen exchange layer; wherein the bottom electrode comprises titanium nitride, tantalum nitride, tungsten, or ruthenium (page 4, paragraph [0041]).
The difference between claim 36’s resistive random access memory (RRAM) and Dang’s RRAM is at least a portion of the interface between claim 36’s bottom electrode and first switchable layer is oxidized.

It would have been obvious to one skilled in the art to form an oxide layer between the Dang RRAM’s bottom electrode 208 and first switchable layer 210A, because Ho teaches improving a RRAM’s data retention by forming an oxide layer between the RRAM’s bottom electrode and switchable layer.
As to independent claim 39, Dang discloses a 1R memory cell (the preamble’s “1T” is not given patentable weight) comprising:  a resistive random access memory (RRAM) device (see the entire reference, including the Fig. 2 disclosure) including a bottom electrode 208 comprising a metal layer (page 4, paragraph [0041]); a first switchable layer 210A on the bottom electrode; a second switchable layer comprising aluminum on the first switchable layer (page 2, paragraph [0020]); an oxygen exchange layer 210B on the second switchable layer comprising aluminum, and a top electrode 214 on the oxygen exchange layer.
The difference between claim 39’s resistive random access memory (RRAM) and Dang’s RRAM is at least a portion of the interface between claim 39’s bottom electrode metal layer and first switchable layer is oxidized.
Ho teaches that a RRAM’s data retention can be improved forming an oxide layer between the RRAM’s bottom electrode and switchable layer (see the entire patent, including the Abstract and the Fig. 9 disclosure).
It would have been obvious to one skilled in the art to form an oxide layer between the Dang RRAM’s bottom electrode 208 and first switchable layer 210A, because Ho 
As to dependent claim 40, Dang’s first switchable layer 210A comprises a metal and oxygen (page 2, paragraph [0020]). 
As to dependent claim 41, Dang’s first switchable layer 210A comprises hafnium oxide, tantalum oxide, zirconium oxide, titanium oxide, or tungsten oxide (page 2, paragraph [0020]).
As to dependent claim 42, Dang’s first switchable layer 210A has a thickness of at least 2 nm (page 3, paragraph [0023]).
As to dependent claim 43, Dang’s second switchable layer 210B comprises aluminum and oxygen (page 2, paragraph [0020]).
As to dependent claim 44, Dang’s second switchable layer 210B has a thickness of at least 1 nm (page 3, paragraph [0023]).
As to dependent claim 45, Dang’s first switchable layer 210A has a thickness between 2 nm and 4 nm, and its second switchable layer 210B has a thickness between 1 nm and 2 nm, and further wherein the first switchable layer and the second switchable layer have a total combined thickness between 3 nm and 5 nm (page 3, paragraph [0023]).
As to dependent claim 52, Dang’s first switchable layer 210A comprises a metal and oxygen (page 2, paragraph [0020]).
As to dependent claim 53, Dang’s second switchable layer 210B comprises aluminum and oxygen (page 2, paragraph [0020]).
As to dependent claim 54, Dang’s first switchable layer 210A has a thickness between 2 nm and 4 nm, and its second switchable layer 210B has a thickness between 1 nm and 2 nm, and further wherein the first switchable layer and the second switchable layer have a total combined thickness between 3 nm and 5 nm (page 3, paragraph [0023]).
As to dependent claim 55, Dang’s first switchable layer 210A and oxygen exchange layer 212 comprise a same metal (page 2, paragraph [0020] and page 4, paragraph [0051].
As to dependent claim 56, one or both of Dang’s bottom electrode 208 or top electrode 214 comprises titanium nitride, tantalum nitride, tungsten, or ruthenium (page 4, paragraph [0041] and page 3, paragraph [0024)).

Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26, 28-35, 37 and 38 are allowed.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814